PER CURIAM:
After review and oral argument, we conclude the Appellant United States of America has not demonstrated reversible error in the district court’s order dated *917December 14, 2009, 2009 WL 6042178, which entered judgment in favor of the Appellee Thomas F. Bonaventura. Even concluding the presumption of official regularity applies, the evidence creates factual issues for the fact-finder, and we cannot say there was insufficient evidence to support the district court’s fact findings and conclusions of law.
AFFIRMED.